      Case 2:19-cv-02454-TLN-DB Document 24 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ANTHONY X. SMITH,                                  No. 2:19-cv-2454 DB P
11                        Plaintiff,
12              v.                                       ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
13    PAROLE BOARD, et al.,
14                        Defendants.
15

16           Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. Plaintiff claims his rights have been violated because he has not received a parole

18   hearing.

19           By order dated May 22, 2020, the first amended complaint was dismissed for failure to

20   state a claim. (ECF No. 23.) Plaintiff given sixty days to file a second amended complaint.

21   Plaintiff was warned that failure to file an amended complaint may result in a recommendation

22   that this action be dismissed. (Id. at 7.) The time to file an amended complaint has passed, and

23   plaintiff has not filed an amended complaint, requested additional time to file an amended

24   complaint, or otherwise responded to the court’s order. Because plaintiff has failed to file an

25   amended complaint and failed to comply with the court’s order, the court will recommend that

26   this action be dismissed.

27           Accordingly, the Clerk of the Court is ORDERED to randomly assign this action to a

28   district judge.
                                                         1
      Case 2:19-cv-02454-TLN-DB Document 24 Filed 09/24/20 Page 2 of 2

 1             IT IS HEREBY RECOMMENDED that this action be dismissed. See Local Rule 110;

 2   Fed. R. Civ. P. 41(b).

 3             These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, plaintiff may file written objections

 6   with the court and serve a copy on all parties. Such a document should be captioned

 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 8   failure to file objections within the specified time may waive the right to appeal the District

 9   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: September 23, 2020

11

12

13

14

15   DB:12
     DB:1/Orders/Prisoner/Civil.Rights/smit2454.f&r.dism
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
